UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333-163815 FARMACIA CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0642409 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) 204/2 Alba Yulie Street. Suite 68 Kishineu, MD 2001, Moldova Tel. 01137323523341 Fax (702)9385878 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Business Filings Incorporated 6100 Neil Road, Suite 500 Reno, Nevada 89511 (608) 827-5300 (608) 827-5300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o
